865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. MASON, Petitioner-Appellant,v.John REES, Warden, Respondent-Appellee.
No. 88-5802.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Petitioner Mason moves for bail on appeal from the district court's order denying habeas corpus relief.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A Webster County, Kentucky jury convicted Mason of kidnapping.  He received a twenty year sentence.  The Kentucky Supreme Court affirmed the conviction, and the state appellate court affirmed the denial of his petition for post-conviction relief.


3
In his petition, Mason raised ten issues.  The respondent filed an answer addressing those issues.  The district court referred the case to a magistrate, who recommended that the petition be denied.  Mason filed objections arguing that the respondent did not answer four of his issues.  Mason made specific objections to three other issues.  The district court entered an order adopting the magistrate's report and denying the petition.


4
Concerning objections to the magistrate's report, the general rule is that a party must make specific objections or else waive the issues on appeal.   Wilson v. McMacken, 786 F.2d 216, 220 (6th Cir.1986).  Therefore, the issues to which Mason did not raise specific objections are waived on appeal.  We have examined these issues on the merits, nonetheless, and we also hold that none of them entitled Mason to habeas relief.


5
The district court held that the respondent had properly addressed all of Mason's issues in the answer to the petition.  The court also held that the denial of the admission of certain remarks was harmless error, that any irregularities in the state post-conviction petition proceedings did not state a habeas claim, and that the construction of Ky.Rev.Stat.Ann. Sec. 509.05 raised purely a question of state law.   See Chapman v. California, 386 U.S. 18, 22 (1967);  Kirby v. Dutton, 794 F.2d 245, 246-47 (6th Cir.1986);  Gilbert v. Parke, 763 F.2d 821, 825-26 (6th Cir.1985).  We agree with these conclusions of the district court.


6
The motion for bail is denied.  The order of the district court denying habeas relief is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.